Gilbert, J.
Equity will not reform a written contract because of mistake on the part of the complaining parties as to the contents of the writing, and because of fraud alleged to have been practiced by the other party in procuring the scrivener who drafted the written contract, and in whom the complaining parties had entire confidence, to omit therefrom a stipulation alleged to have been agreed upon, no fiduciary or confidential relation existing between the parties, and no sufficient excuse appearing why the complaining parties did not read the contract. Weaver v. Roberson, 134 Ga. 149 (67 S. E. 662).

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.